Citation Nr: 1605377	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army Air Corps from January 1943 to June 1946.  He died on February [redacted], 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the St. Paul, Minnesota, Pension Management Center (PMC) of the United States Department of Veterans Affairs (VA).  VA's Houston, Texas, Regional Office (RO) retains jurisdiction over the appellant based on her residence.

The appellant requested a hearing before a Veterans Law Judge at the RO when perfecting her appeal in November 2012.  Such was scheduled for July 2015, but the appellant was unable to report due to a health problem, and requested rescheduling of her hearing as a videoconference.  A videoconference hearing was scheduled for December 2015, and the appellant was properly notified, but she failed to report without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duties to notify and assist the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the Board notes that although the AOJ and the appellant refer to a notice letter dated May 8, 2012, a copy of such does not appear to have been associated with the claims file.  Such must be accomplished on remand.

Second, at the June 2014 VA records review, the examiner commented several times that the records documenting the Veteran's fall and his terminal hospital admission were not associated with the file.  The Veteran fell on February [redacted], and died three days later, on February [redacted].  The death certificate indicates that he was an inpatient at a hospital at the time of death.  These records, the most relevant and probative of the circumstances of his death, must be obtained, and an updated opinion regarding the cause of the Veteran's death secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the May 8, 2012, duty to notify and assist letter sent by the PMC and referred to by the appellant and in the rating decision on appeal.

2.  Contact the appellant and ask her to identify the hospital in which the Veteran passed away in February 2012.  She must be asked to provide a properly completed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for that location.
Upon receipt of such, VA must take appropriate action to contact the identified provider and request complete treatment records.  The appellant should be informed that in the alternative she may obtain and submit the records herself if private records; if it is a VA facility, VA must secure the records.

3.  Upon completion of the above, return the claims file to the examiner who rendered the June 2014 nexus opinion; if she is not available, another equally qualified reviewer may be consulted.  

The reviewer must opine as to whether it is at least as likely that the service-connected thoracic spine disability caused or materially contributed to the Veteran's fall and head injury, or otherwise contributed to his death.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




